Citation Nr: 1223643	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  07-10 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1962. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the Veteran's February 2006 request to reopen his claim of entitlement to service connection for a back disorder. 

In March 2007, the Veteran failed to appear at a hearing at the RO with a Decision Review Officer (DRO).  The Veteran was provided adequate notice of the scheduling of the hearing in a February 2007 letter. 

In December 2010, the Veteran's appeal was remanded by the Board to the RO for the Veteran to be scheduled for a videoconference hearing before a Veterans Law Judge (VLJ). 

In February 2011, the Veteran testified before the undersigned VLJ at a Board videoconference hearing.  A transcript of the hearing has been associated with the claims file.

In April 2011, the Board again remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The case has now been returned to the Board for appellate disposition.

The AMC certified this appeal to the Board in February 2012.  Additional medical evidence was then added to the claims file.  However, in a subsequent February 2012 statement, the Veteran waived his right to have the RO initially consider this evidence.  38 C.F.R. §§ 20.800, 20.1304 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  An unappealed May 1997 rating decision denied service connection for a back disorder.

2.  An unappealed May 2002 rating decision denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for a back disorder.

3.  The evidence pertaining to the Veteran's back disorder submitted subsequent to the May 2002 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The RO's May 1997 rating decision that denied service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The RO's May 2002 rating decision that denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for a back disorder. is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

3.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for a back disorder.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108, 5126 (West 2002 & Supp. 2011); 38 C.F.R. 3.102, 3.156, 3.159, 3.326(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during the military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

In a May 1997 rating decision, the RO denied service connection for a back disorder.  The Veteran was advised that his claim was denied because it was not well-grounded.  The Veteran was advised of his appellate rights.  The Veteran did not appeal this decision and it became final.  

In a May 2002 rating decision, the RO denied the Veteran's petition to reopen his claim of entitlement to service connection for a back disorder.  The Veteran was advised that the evidence submitted was not new and material to his claim.  The Veteran disagreed with that decision and a Statement of the Case (SOC) was issued in September 2002.  The Veteran did not submit a Substantive Appeal, and the May 2002 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2011). 

In February 2006, the Veteran filed a claim to reopen his previously denied claim for service connection for a back disorder.  Claims received on or after August 29, 2001, shall be reopened and reviewed if "new and material" evidence is presented or secured.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In making this determination, the evidence is presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the May 2002 denial, the following evidence has been added to the claims file: personnel records, private treatment records, Board hearing transcript, VA treatment records, and lay statements from the Veteran and his representative.  This evidence is new because it has not previously been submitted.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis). 

Additionally, subsequent to the RO's consideration of this appeal, the United States Court of Appeals for Veterans Claims (Court) decided the case of Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Thus, under Shade, this new evidence is also material to the Veteran's claim.  Id.  Specifically, a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and (B) establishes that the Veteran suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disorder or symptoms may be associated with the established event, injury, or disease in service; but, (D) does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A.§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

Here, the new evidence establishes that the Veteran has a current back disorder.  Specifically, recent VA treatment records in the Veteran's Virtual VA claims file document that the Veteran has sought recent treatment for his back disorder.  For instance, in June 2006, the Veteran was diagnosed by VA with a backache.  The claims file also contains X-ray evidence of degenerative joint disease of the spine from the February 1997 VA examination.  Throughout his appeal, to include at his Board hearing, the Veteran has reported low back pain.  Thus, the evidence of record establishes that the Veteran has a current back diagnosis.  Additionally, at his January 2011 Board hearing, the Veteran testified that his current back disorder was incurred during his active military service and has continued since his military discharge.  Specifically, the Veteran testified that his current back disorder is from an in-service incident, where he fell out of a truck and fell down the stairs during a fire drill at Fort Rucker.  As previously mentioned, for new and material claims, the credibility of the evidence in question must be presumed.  Justus, 3 Vet. App. at 513.  The Veteran's assertions are thus presumed credible for the purposes of reopening this claim.  Therefore, the Veteran's credible lay statements, combined with the current medical evidence, are sufficient to reopen his claim, since they trigger VA's duty to assist by providing a medical opinion - particularly since the Veteran has never been afforded a VA medical opinion for this claim, despite having been previously afforded a VA examination.  Shade, 24 Vet. App. at 118.  

Therefore, since there is new and material evidence, the claim for service connection for a back disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.  However, as mentioned, this will be temporarily deferred pending completion of the additional development of the claim on remand.


Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, the Board is reopening the claim for service connection and then remanding the claim for further development.  Thus, no further discussion of the VCAA is required.


ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for a back disorder is reopened.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the service connection claim can be properly adjudicated.  

A remand is required in order to afford the Veteran a VA examination and medical opinion for his back disorder claim.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, regarding a current diagnosis, recent VA treatment records in the Veteran's Virtual VA claims file document that the Veteran has sought recent treatment for his back disorder.  For instance, in June 2006, the Veteran was diagnosed by VA with a backache.  The claims file also contains X-ray evidence of degenerative joint disease of the spine from the February 1997 VA examination.  Throughout his appeal, to include at his Board hearing, the Veteran has reported low back pain.  These pieces of evidence satisfy the requirement of competent evidence of a current disorder.

Regarding an in-service incurrence, the Veteran claims he has a current back disorder from an in-service incident, where he fell out of a truck and fell down the stairs during a fire drill at Fort Rucker.  The Veteran's service treatment records (STRs) are silent for any complaints of or treatment for his back.  However, the Veteran competently and credibly testified at his Board hearing that this disorder was incurred during his active military service and have continued since his military discharge.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Therefore, since the claims file contains medical evidence of a current disorder and credible lay evidence of an in-service incurrence, the Board finds that a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his back disorder.  The Veteran was previously afforded a VA examination in February 1997, but a medical opinion regarding the etiology of the diagnosed degenerative joint disease of the spine was not provided.  To date, the Veteran has never been afforded a medical opinion for this claim.  Thus, a VA examination and medical opinion are needed to determine whether a back disorder is related to the Veteran's active military service.  McClendon, 20 Vet. App. at 86.

Additionally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in San Juan, the Commonwealth of Puerto Rico, are dated from June 2009, as shown in the Veteran's Virtual VA claims file.  On remand, all pertinent VA treatment records since this date should be obtained and added to the claims file.  All private medical records contained in the claims file should also be updated.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Update all private treatment records currently contained in the claims file.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain all pertinent VA outpatient treatment records from the VAMC in San Juan, the Commonwealth of Puerto Rico, since June 2009 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  After obtaining the above records, the RO/AMC shall schedule the Veteran for a VA spine examination with an appropriate expert to determine the nature and etiology of his claimed back disorder.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

a) Does the Veteran have a current back disability? If so, state the diagnosis or diagnoses. 

(b) If the VA examiner finds that the Veteran has a diagnosed back disability, the examiner should provide an opinion as to whether it is likely, unlikely, or at least as likely as not that any currently diagnosed disorder had its onset during active duty, within one year of active duty, or whether such disability is otherwise related to the Veteran's military service. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After the above actions have been completed, readjudicate the Veteran's service connection claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


